U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54109 AZAZ CAPITAL CORP. (Exact name of registrant as specified in its charter) Nevada 27-2754169 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7075 Gratiot Road, Suite One, Saginaw, MI 48609 (Address of principal executive offices) (989) 391-5173 (Registrant’s telephone number, including area code) 300 Center Ave., Suite 202, Bay City, MI 48708 (Former name of former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of August 22, 2011, there were 205,941,175 shares of common stock, par value $0.0001, issued and outstanding. AZAZ CAPITAL CORP. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Consolidated Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3 Quantitative and Qualitative Disclosures About Market Risk 11 Item4 Controls and Procedures 11 PART II – OTHER INFORMATION Item1 Legal Proceedings 12 Item1A Risk Factors 12 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 12 Item3 Defaults Upon Senior Securities 12 Item4 Removed and Reserved 12 Item5 Other Information 12 Item6 Exhibits 12 SIGNATURES 13 2 PART IFINANCIAL INFORMATION Item 1. Financial Statements. AZAZ CAPITAL CORP. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS AS OF June 30, 2011 December 31, 2010 (Unaudited) (Audited) ASSETS Current Assets: Cash and cash equivalents $ 81,603 $ 57,277 Accounts receivable 20,736 - Total Current Assets 102,339 57,277 TOTAL ASSETS $ 102,339 $ 57,277 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued liabilities $ 51,953 $ 42,878 Advances from stockholders 4,628 5,558 Loan payable - 50,270 Total Current Liabilities 56,581 98,706 Stockholders' Equity (Deficit): Preferred Stock par value $0.0001; 100,000,000 shares authorized; none issued and outstanding - - Common Stock par value $0.0001; 400,000,000 shares authorized; 205,941,175 issued and outstanding 20,594 340 Additional paid-in capital 85,090 18,535 Accumulated other comprehensive loss (3,926) (3,735) Accumulated deficit (56,000) (56,569) Total Stockholders' Equity (Deficit) 45,758 (41,429) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 102,339 $ 57,277 The accompanying notes are an integral part of these consolidated financial statements. 3 AZAZ CAPITAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended June 30, 2011 For the three months ended June 30, 2010 For the six months ended June 30, 2011 For the six months ended June 30, 2010 Revenue Consulting $ - $ - $ 22,323 $ - Realized gain on investments 11,395 731 28,383 1,400 Total Revenue 11,395 731 50,706 1,400 Operating Expenses: General and administrative 36,195 6,468 52,231 7,573 Financial 124 - 2,344 140 Total Operating Expenses 36,319 6,468 54,575 7,713 Loss from Operations (24,924) (5,737) (3,869) (6,313) Forgiveness of advances from related party 4,438 - 4,438 - Net (Loss) Earnings $ (20,486) $ (5,737) $ 569 $ (6,313) Foreign currency translation (2,588) - (191) (89) Comprehensive Income (Loss) $ (23,074) $ (5,737) $ 378 $ (6,402) Earnings (Loss) Per Share: Basic and Diluted $ (0.00) $ (0.00) $ 0.00 $ (0.00) Weighted Average Shares Outstanding: Basic and Diluted 205,941,175 3,100,000 179,216,964 3,100,000 The accompanying notes are an integral part of these consolidated financial statements. 4 AZAZ CAPITAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, 2011 For the six months ended June 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net earnings (loss) $ 569 $ (6,313) Adjustments to reconcile net earnings (loss) to net cash provided by (used in) operating activities Contributed services 9,000 Accrued interest 2,275 Gain on sale of investments (11,395) Forgiveness of advances from related party (4,438) Changes in operating assets and liabilities: Accounts receivable (20,736) - Accounts payable 34,831 5,814 Proceeds from foreign exchange trading 11,395 Net Cash Provided By (Used In) Operating Activities 21,501 (499) CASH FLOWS FROM INVESTING ACTIVITIES Net Cash Provided By Investing Activities - - CASH FLOWS FROM FINANCING ACTIVITIES Advances from stockholders (930) - Advances from related parties 4,438 Proceeds from issuance of common stock - 310 Net Cash (Used In) Provided by Financing Activities 3,508 310 EFFECT OF EXCHANGE RATE CHANGES ON CASH (683) (476) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 24,326 (665) CASH AND CASH EQUIVALENTS: Beginning of the Period 57,277 6,782 End of the Period $ 81,603 $ 6,117 Supplemental Cash Flow Information: Interest paid 250 140 Income taxes paid - - Common shares issued in settlement of accounts payable 25,756 - Common shares issued in settlement of loan payable and accrued interest 52,059 - The accompanying notes are an integral part of these consolidated financial statements. 5 AZAZ CAPITAL CORP. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED JUNE 30, 2011 (UNAUDITED) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS Azaz Capital Corp. (the “Company”) was incorporated on June 1, 2010 in the State of Nevada under the name ABC Acquisition Corp 1505. The name of the Company was changed to Azaz Capital Corp on January 24, 2011. On January 21, 2011, we entered into and closed a share exchange agreement (the “Share Exchange Agreement”) with Azaz Capital Corp., a corporation organized pursuant to the federal laws of Canada (“Azaz”), and its shareholders, pursuant to which we acquired 100% of the issued and outstanding shares of common stock of Azaz in exchange for the issuance of 150,000,000 shares of our common stock, par value $0.0001, which, immediately after the consummation of the transactions contemplated by the Share Exchange Agreement, constitutes 98% of our issued and outstanding capital stock. As a result of the transactions effected by the Share Exchange Agreement, (i) Azaz became a wholly-owned subsidiary of ours (ii) the business of Azaz became our sole business, and (iii) there was a change of control whereby the former shareholders of Azaz now own a controlling 98% ownership interest in the Company. The above transaction has been accounted for as a reverse merger (recapitalization) with the Company being deemed the legal acquirer and Azaz being deemed the accounting acquirer. Accordingly, the historical financial information presented in the consolidated financial statements is that of Azaz (since November 15, 2007, the date of inception) as adjusted to give effect to any difference in the par value of the issuer’s and the accounting acquirer’s stock with an offset to additional paid in capital. Azaz was incorporated in Canada on November 15, 2007. Azaz’s principal line of business is in the securities investment and financial consulting sectors. More specifically, Azaz is a financial consulting and investment banking company that engages in the trading of public company shares and the foreign exchange currency markets and also assists small private and public companies with their operational and financing needs. NOTE 2 – BASIS OF PRESENTATION Effective April 1, 2011, the Company determined that it has emerged from its development stage as is therefore no longer presenting development stage financial information as such. The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and the Securities Exchange Commission (“SEC”) instructions to Form 10-Q and Article 8 of SEC Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete consolidated financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the six month period ended June 30, 2011, are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Cash and Cash Equivalents Cash and cash equivalents consist of commercial accounts and interest‑bearing bank deposits and are carried at cost, which approximates current value. Items are considered to be cash equivalents if the original maturity is three months or less. Trade Receivables The Company's accounts receivable and related allowance for doubtful accounts are analyzed in detail on a quarterly basis and all significant customers with delinquent balances are reviewed to determine future collectability. Reserves are established in the quarter in which the Company makes the determination that the account is deemed uncollectible. Revenue Recognition The Company recognizes income from consulting services over the life of the contract as the services are provided. Gains and losses on investments are earned primarily on trading foreign currencies. The Company recognizes gains and losses on a settlement date basis, when a position is closed. 6 Securities Held for Trading The Company's securities held for trading consist of trading security as defined by ASC 320‑10‑30 Investments ‑ Debt and Equity Securities . In accordance with the provisions of ASC 320‑10‑30, trading securities are recorded at quoted market prices to determine fair value with the unrealized gains recorded in earnings. Foreign Translation Adjustment The accounts of the Company’s subsidiary, Azaz, were translated into United States dollars in accordance with the provisions of ASC 830, Foreign Currency Translation . In accordance with the provisions of ASC 830, transaction gains and losses on these assets and liabilities are included in the determination of income for the relevant periods. Adjustments resulting from the translation of the financial statements from their functional currencies to United States dollars are accumulated as a separate component of accumulated other comprehensive income and have not been included in the determination of income for the relevant periods. Income Taxes The Company accounts for income taxes pursuant to ASC 740, Accounting for Income Taxes . Deferred tax assets and liabilities are recorded for differences between the financial statements and tax basis of the assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense is recorded for the amount of income tax payable or refundable for the period increased or decreased by the change in deferred tax assets and liabilities during the period. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. These estimates are reviewed periodically, and, as adjustments become necessary, they are reported in earnings in the period in which they become known. Any estimates during the period have had an immaterial effect on earnings. Earnings or Loss Per Share The Company accounts for earnings per share pursuant to ASC 260 Earnings per Share , which requires disclosure on the financial statements of "basic" and "diluted" earnings (loss) per share. Basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of common stock outstanding for the year. Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of common stock outstanding plus common stock equivalents (if dilutive) related to stock options and warrants for each year. There were no dilutive financial instruments for the three months ended June 30, 2011 and 2010 and for the period from inception (November 15, 2007) to June 30, 2011. Comprehensive Income The Company follows ASC 220, Comprehensive Income , which establishes standards for reporting and presentation of comprehensive income and its components in a full set of financial statements. Comprehensive income consists of foreign currency translation adjustments. ASC 220 requires only additional disclosures in the financial statements and does not affect the Company's financial position or results of operations. Fair Value Measurements The Company's financial instruments include cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities, and advances from stockholders.All instruments are accounted for on a historical cost basis, which, due to the short maturity of these financial instruments, approximates fair value as of June 30, 2011. ASC 820, Fair Value Measurements and Disclosures , clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1 - Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. 7 Level 2 - Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other than quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3 - Inputs are unobservable inputs which reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. Concentration of Credit Risk ASC 825‑10‑50, Financial Instruments Disclosure , requires disclosure of any significant off‑balance‑sheet risk and credit risk concentration. The Company does not have significant off‑balance‑sheet risk or credit concentration. The Company maintains cash with major financial institutions. From time to time, the Company may have funds on deposit with commercial banks that exceed federally insured limits. Management does not consider this to be a significant risk. Recent Accounting Pronouncements In May 2011, the FASB issued ASU 2011 04, Fair Value Measurement (Topic 820), clarifying the existing measurement and disclosure requirements and expanding the disclosure requirements for certain fair value measurements. This new standard would be effective for the Company in the first quarter of 2012. The adoption of this ASU is not expected to have a material effect on the Company’s financial statements. In June 2011, the FASB issued ASU 2011 05, Comprehensive Income (Topic 220), requiring entities to present net income and other comprehensive income in either a single continuous statement or in two consecutive statements of net income and other comprehensive income. Reclassification adjustments between net income and other comprehensive income must be shown on the face of the statement(s), with no resulting change in net earnings. This new standard would be effective for the Company in the first quarter of 2012. The adoption of this ASU is not expected to have a material effect on the Company’s financial statements. NOTE 4 - GOING CONCERN These consolidated financial statements have been prepared assuming the Company will continue on a going concern basis. The Company has incurred losses since inception and the ability of the Consolidated Company to continue as a going concern depends upon its ability to develop profitable operations and to continue to raise adequate financing. Management is actively targeting sources of additional financing to provide continuation of the Company’s operations. In order for the Company to meet its liabilities as they come due and to continue its operations, the Company is dependent upon its ability to generate such financing and increasing its ongoing revenue generation. There can be no assurance that the Company will be able to continue to raise funds or increase its revenue, in which case the Company may be unable to meet its obligations. Should the Company be unable to realize its assets and discharge its liabilities in the normal course of business, the net realizable value of its assets may be materially less than the amounts recorded in these consolidated financial statements. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. NOTE 5 - ADVANCES FROM STOCKHOLDERS The advances from stockholders are non‑interest bearing, unsecured and are due on demand. The carrying value of the advances approximates the market value due to the short‑term maturity of the financial instruments. NOTE 6 - CAPITAL STOCK On January 21, 2011, the Company entered into and closed a share exchange agreement with Azaz in which we acquired 100% of the issued and outstanding shares of common stock of Azaz in exchange for the issuance of 150,000,000 shares or our common stock, par value $0.0001. On February 28, 2011, the Company issued 8,700,000 shares of common stock to 1581358 Ontario Inc. (“1581358”) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $4,350, owed by Azaz to 1581358. On February 28, 2011, the Company issued 9,156,000 shares of common stock to Robert Isles (“Isles”) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $4,578, owed by Azaz to Isles. On February 28, 2011, the Company issued 7,400,000 shares of common stock to Roy Choi (“Choi”) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $3,700, owed by Azaz to Choi. On February 28, 2011, the Company issued 9,944,000 shares of common stock to FIX-I.T. (“FIX”) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $4,972, owed by Azaz to FIX. On February 28, 2011, the Company issued 6,600,000 shares of common stock to Lean Edge Consulting Services (“Lean Edge”) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $3,300, owed by Azaz to Lean Edge. On February 28, 2011, the Company issued 9,700,000 shares of common stock to John Solmes (“Solmes”) in consideration for the complete payment and settlement of indebtedness, in an amount equal to $4,850, owed by the Azaz to Solmes. On March 28, 2011, the Company issued 1,041,175 shares of common stock to Joe Rubini (“Rubini”) in consideration for the complete payment and settlement of a loan payable plus accrued interest, in an amount equal to $52,059, owned by Azaz to Rubini. NOTE 7 – RELATED PARTY TRANSACTIONS The following transactions with related parties were in the normal course of operations and were measured at the exchange value, which is the amount of consideration established and agreed to by the parties. On March 24, 2011, the Company received a loan of $20,000 CAD from a related company, Champagne Financial Corp. (“Champagne”), in order to use the funds for foreign currency trading. Champagne is related by virtue of common control by Azaz’s principal shareholder. This advance is unsecured, interest bearing at 6%, and due for repayment on or before March 23, 2012. On May 3, 2011, the Company repaid $15,666 CAD to Champagne in full settlement of the $20,000 CAD loan it had previously received. The difference of $4,334 was forgiven by Champagne. For the six months ended June 30, 2011, the Company received contributed services by its principal shareholder. These salaries have been valued at $1,000 per month and have been credited to Additional Paid-in Capital. For the six months ended June 30, 2011, the Company received use of premises and computer equipment free of charge from Champagne. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes”, “project”, “expects”, “anticipates”, “estimates”, “intends”, “strategy”, “plan”, “may”, “will”, “would”, “will be”, “will continue”, “will likely result”, and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Overview With respect to this discussion, the terms “we” “us” “our” and the “Company” refer to Azaz Capital Corp. (a) Corporate History and Background. We were incorporated in the State of Nevada on June 1, 2010. Prior to the acquisition transaction described below in this Item 2, our business purpose was to seek the acquisition of or merger with, an existing private company. Accordingly, we were engaged in organizational efforts in order to put us in a position where we could seek to target and eventually acquire an existing private company. On January 21, 2011, we entered into and closed a share exchange agreement (the “Share Exchange Agreement”) with Azaz Capital Corp., a corporation organized pursuant to the federal laws of Canada (“Azaz”), and its shareholders, pursuant to which we acquired 100% of the issued and outstanding shares of common stock of Azaz in exchange for the issuance of 150,000,000 shares of our common stock, par value $0.0001, which, immediately after the consummation of the transactions contemplated by the Share Exchange Agreement, constitutes 98% of our issued and outstanding capital stock. As a result of the transactions effected by the Share Exchange Agreement, (i) Azaz became a wholly-owned subsidiary of ours (ii) the business of Azaz became our sole business, and (iii) there was a change of control whereby the former shareholders of Azaz now own a controlling 98% ownership interest in the Company. Azaz was incorporated in Canada on November 15, 2007 under the name CGrowth Capital Corp. CGrowth Capital Corp. was renamed Azaz Capital Corp. on September 21, 2010. Azaz conducts its business in the securities investment and financial consulting sectors. More specifically, Azaz is a financial consulting and investment banking company that engages in the trading of public company shares and the foreign exchange currency markets and also assists small private and public companies with their operational and financing needs. (b) Business of Issuer. We intend to devote substantially all of our efforts on continuing to grow our operations in the securities investment and financial consulting sectors. We do not have sufficient capital to operate our business and will require additional funding to sustain operations through December 2011. There is no assurance that we will be able to achieve revenues sufficient to become profitable. Liquidity and Capital Resources We are focused on continuing to grow our business in the securities investment and financial consulting sectors. As such, our principal business objective for the next twelve (12) months will be to continue to grow our operations in the securities investment and financial consulting sectors. Effective April 1, 2011, the Company determined that it has emerged from its development stage and is therefore no longer presenting development stage financial information. As of August 19, 2011, we had cash on hand of $85,614 and current liabilities of $56,581. We do not have sufficient capital to operate our business and will require additional funding to sustain operations through December 2011. There is no assurance that we will be able to achieve revenues sufficient to become profitable. We anticipate that we will require a minimum of $125,000 to fund our continued operations for the next twelve months. Of the $125,000, we anticipate that we will spend $50,000 on legal fees, $20,000 on auditor fees, $10,000 on transfer agent fees, $18,000 for the use of an office, $15,000 on outside consultants and $12,000 for general office use. Net cash provided by (used in) operating activities. During the six months ended June 30, 2011, net cash provided by operating activities was $21,501. The cash flow provided by operating activities in the six months ended June 30, 2011 was primarily the result of accounts payable. Net cash provided by (used in) investing activities . During the six months ended June 30, 2011, net cash provided by investing activities was $0. Net cash provided by (used in) financing activities. During the six months ended June 30, 2011, net cash provided by financing activities was $3,508. This net cash provided by financing activities was due to advances from related parties. We have incurred losses since inception and our ability to continue as a going‑concern depends upon our ability to develop profitable operations and to continue to raise adequate financing. We are actively targeting sources of additional financing to provide continuation of our operations. In order for us to meet our liabilities as they come due and to continue our operations, we are solely dependent upon our ability to generate such financing. There can be no assurance that the Company will be able to continue to raise funds, in which case we may be unable to meet our obligations and we may cease operations. Results of Operations For the three months ended June 30, 2011, our total revenue was $11,395 and for the six months ended June 30, 2011 our total revenue was $50,706. The aforementioned results were attributable to our realized gain on Forex trading. During these periods our stock trading activities resulted in a return on investment in excess of 20% and our foreign exchange investment trading resulted in a return on investment in excess of 17%. Off-balance sheet arrangements We have not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. Inflation We do not believe that inflation has had in the past or will have in the future any significant negative impact on our operations. Item 3. Quantitative and Qualitative Disclosures About Market Risk. As we are a smaller reporting company, we are not required to provide the information required by this item. Item 4. Controls and Procedures. Evaluation of disclosure controls and procedures . We maintain disclosure controls and procedures (as defined in Exchange Act Rule 13a-15(e)) that are designed to assure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosures.As required by Exchange Act Rule 13a-15(b), as of the end of the period covered by this report, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, we evaluated the effectiveness of our disclosure and concluded that our disclosure controls and procedures are ineffective as of the date of filing this Form 10-Q due to limited reporting personnel and a lack of segregation of duties due to limited financial resources and the size of our company. We will need to adopt additional disclosure controls and procedures prior to commencement of material operations. Consistent therewith, on an on-going basis we will evaluate the adequacy of our controls and procedures. Changes in internal control over financial reporting . There were no changes in our internal controls over financial reporting that occurred during our most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. PART IIOTHER INFORMATION Item 1. Legal Proceedings. There are no legal proceedings that have occurred within the past five years concerning our directors or control persons which involved a criminal conviction, a criminal proceeding, an administrative or civil proceeding limiting one’s participation in the securities or banking industries, or a finding of securities or commodities law violations. Item 1A.Risk Factors. As we are a smaller reporting company, we are not required to provide the information required by this item. Item 2 . Unregistered Sales of Equity Securities and Use of Proceeds . (a) Unregistered Sales of Equity Securities . None. (b) Use of Proceeds . Not applicable. (c) Affiliated Purchases of Common Stock . None. Item 3.Defaults Upon Senior Securities. None. Item 4.(Removed and Reserved). Item 5. Other Information. None. Item 6. Exhibits. Exhibit Number Description 2.1* Share Exchange Agreement, by and among ABC Acquisition Corp 1505, Azaz, and its shareholders, entered into on January 21, 2011. 3.1* Articles of Incorporation. 3.2* Certificate of Amendment to Articles of Incorporation. 3.3* By-Laws. 31.1 Certification of our Chief Executive Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended. 31.2 Certification of our Chief Financial Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended. 32.1 Certification of our Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002. 32.2 Certification of our Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002. * Included in previously filed reporting documents SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Azaz Capital Corp. Dated: August 22, 2011 By: /s/Robert Weber Robert Weber President, Chief Executive Officer (Principal Executive Officer), Chief Financial Officer (Principal Financial Officer), Secretary, Treasurer, and Director
